Title: To James Madison from William Jarvis, 12 October 1802
From: Jarvis, William
To: Madison, James


					
						Sir
						Lisbon 12 Octo. 1802
					
					By Mr Codman who took passage in the Ship Ardente Captn. Naistwat for Baltimore, I had the honor to address you under date of the 1st. Instant, Incloseing a duplicate of mine of the 22 Ulto., No. 1 to 4 Copies of several letters & extracts concerning Barbary affairs, & No. 5 a Copy of my Note to & answer from Don João de Almeida &c.
					From the answers to the Petitions given in behalf of the Philada. Vessel, which orders that she shall be released after 25 days if no sickness then appears, I am inclined to think that this will be made a general rule for Vessels comeing from that port; but by some misapprehension in his Lordship’s order the under Officers here seem disposed to make the New York Vessels lay the same length of time.  The mistake cannot be rectified untill his Lordship returns from Mafra where the Court now all in daily expectation of the Princess being delivered.  From every other Port in the U.S. they continue to admit them to an immediate entry.
					About a week since a Charge des Affaires arrived from Spain sent by that Court to reside here & two days since the French Charge des Affaires Monsr. Herman resident at Madrid arrived.  He left Madrid by order of his Govmt. at a very short Notice & is to return & resume his Functions at that Court again.  The French Commissaire Genl. &c. who was left Charge des Affaires by Genl. Lannes, is instructed to continue in the discharge of the duties of both Offices, as the Gentleman who has just arrived is not to interfere with him; he being sent upon some particular & momentous business. The nature of which has not transpired.  But it is generally understood to relate to the departure of the General.  The French give out that he has come to make certain demands & is ordered not to remain longer than 20 days for a Categorical answer.  The Portugueze, that the object of his Mission is perfectly Friendly.  I presume each speak rather their wishes than what they Know.
					This Court has recently appointed Mr. Rademaker, who is now in London, Consul General to the United States.  This Gentlmn. has been employ’d dureing the War as agent under the control of their Minister in London, to purchase whatever was wanted by this Govmt. for the Army & Navy &.
					I have it from pretty good authority that the Pride of this Court is hurt that a Charge des Affaires should not have been sent here by our Govmt.
					This moment I have rec’d an answer to my Communication of the 9th Ulto. by which you will see Sir that they continue to adhere to the Prohibition.  Not a word is said relating to the Consumption.  This appears almost to be a studied omission, but I shall write to his Excy. to day for an answer to that part, & remain silent as to admission untill I am honored with some instructions from Govmt., if recd. before the prohibition takes place.  With the highest Respect I have the honor to be Sir your Most Hble Servt.
					
						William Jarvis
					
					
						P.S. Sir
						Herewith you will receive such extracts of letters as I have recd. since my last that any way relate to Barbary affairs.  On the 11 Inst I got Stephen Mount & Ignatius Clark 2 American Seamen, releas’d from the British Sloop of War Cynthia & Certificates issued for Pay & Prize money; they were impress’d out of an English Merchantman & had been detain’d 2 years.
					
					W. J.
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
